I cannot concur in the majority opinion for the reason that the order of the Industrial Commission was contrary to law, in that the record discloses that the petitioner showed a pre-existing loss of vision of claimant, who had been in an institution for the blind before the injury complained of. Claimant did not show the percentage of permanent loss of vision existing at the time of the injury. For these reasons, in my judgment, the order of the Industrial Commission should be vacated.
Note. — See under (1) annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 R. C. L. 812, 828, 829; R. C. L. Perm. Supp. P. 6254; R. C. L. Pocket Part, title "Workmen's Compensation," § 116.